IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Veronica Walker,                              :
                     Petitioner               :
                                              :
              v.                              :
                                              :
Unemployment Compensation Board               :
of Review,                                    :    No. 587 C.D. 2020
               Respondent                     :    Submitted: January 29, 2021


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                FILED: March 10, 2021

              Veronica Walker (Claimant) petitions this Court, pro se, for review of
the Unemployment Compensation (UC) Board of Review’s (UCBR) May 20, 2020
order affirming the Referee’s decision denying her UC benefits under Section 402(b)
of the UC Law (Law).1 Claimant presents one issue for this Court’s review: whether
the UCBR erred by determining that Claimant did not have a necessitous and
compelling reason for voluntarily terminating her employment. After review, we
affirm.
              UPMC Home Health Care (Employer) employed Claimant as a
Hospice Home Care Aide out of Employer’s Erie office from April 17, 2000 until
January 6, 2020. Claimant worked from 8:00 a.m. until 4:30 p.m. visiting clients in
Erie, Pennsylvania. Claimant was reimbursed for travel expenses between clients,
but not for trips from her home to her first client or from her last client to her home.

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(b) (relating to voluntary separation without cause of a necessitous and compelling nature).
              On November 21, 2019, a fire damaged Claimant’s house and she
temporarily relocated to Franklin, Pennsylvania. Employer offered Claimant work
at its Venango office, which was located closer to Franklin. Claimant accepted the
offer. However, shortly after accepting the position, the hours changed to a split
shift from 9:00 a.m. until 11:00 a.m. and again from 6:00 p.m. until 10:30 p.m.
Claimant was unhappy with the hours, because her take-home pay was less and she
was not reimbursed for travel expenses since she did not visit multiple clients during
the assigned morning or evening hours.
              On January 3, 2020, Employer met with Claimant and explained that
Claimant would have to complete an application and commit to employment at the
Venango office, or return to the Erie office. Employer’s standard policy prohibited
Claimant from transferring for six months after accepting the position at the
Venango office. Claimant did not want to commit to six months at the Venango
office because a hospice position she preferred was opening in March 2020, and she
was not willing to return to the Erie office while living in Franklin due to the 1 hour,
20-minute commute. Claimant voluntarily terminated her employment on January
6, 2020.
              Claimant applied for UC benefits. On January 19, 2020, Claimant
completed a Claimant Questionnaire and an Employment Separation Questionnaire
(Employment Questionnaire). In the Claimant Questionnaire, Claimant reported
that she was “Forced to Resign.” Certified Record (C.R.) at 12. In the Employment
Questionnaire Claimant stated:

              11-25-[20]19 I asked for [and] received a 2 week personal
              leave. Found temporary suitable[] housing 1 [hour,] 30
              minutes from my job.[2]


       2
          Claimant admitted in testimony before the Referee that “[f]rom Franklin to the [Erie]
office is about an hour and 20 to 30 minutes.” C.R. at 70.
                                              2
            12-09-[20]19 Asked and was granted to be transferred
            to [the Venango office] . . . Franklin[,] P[A][,] 30
            min[utes] from temporary housing.
            12-11 thru 12-31-[20]19 Was assigned a job . . . that was
            not comparable to my job [in Erie]. I worked this job until
            I was forced to either accept this position permanently or
            resign.
            1-6-2020 Forced to resign[.]

C.R. at 14 (emphasis added). On January 31, 2020, in an oral statement, Claimant
admitted the following to the Department of Labor and Industry:

            [Q:] [W]hy did you not find an ap[artment] or house
            closer to where you were working?[]
            [Claimant:] [I] did not have enough time to look so [I]
            was not able to find anything close to where [I] was
            working. [I] have 4 dogs [and I] need a furnished place.
            [T]here was nothing available. [I] am hoping to
            eventually be able to move back into my house.
            [Q:] [W]hy was the job [in Venango] not comparable to
            the previous job you had?[]
            [Claimant:] [I]t was less hours so less pay. [T]hey didn’t
            pay mileage and [I] was having to work split shifts. [I]
            never had to do that before [and I] was paid mileage.
            [Q:] [W]hy do you say you were forced to resign?[]
            [Claimant:] [I] guess [I] was not forced to resign but [I]
            could not take either of the jobs.

C.R. at 22 (emphasis added).
            In an Employer Questionnaire, Employer explained that

            [Claimant] communicated she didn’t like [the] hours and
            work at [the Venango office]. . . .
            Her [full-time] [a]ide work [in Erie] was still available to
            her and operations offered her to resume this work but she
            didn’t want to drive from Franklin, PA to her [a]ide job [in
            Erie]. She resigned.

                                         3
C.R. at 19.
              On February 3, 2020, the Indiana UC Service Center (UC Service
Center) determined that Claimant was not ineligible for UC benefits under Section
402(b) of the Law. Employer appealed, and a telephonic Referee hearing was held
on March 9, 2020. On March 11, 2020, the Referee reversed the UC Service
Center’s determination, concluding that Claimant did not establish a necessitous and
compelling reason for quitting.
              Claimant appealed to the UCBR. On May 20, 2020, the UCBR adopted
the Referee’s findings and conclusions, and affirmed the Referee’s decision, noting:
“[C]laimant contends that her hours had increased with substantially less take-home
pay[;] [h]owever, the changes in [Claimant’s] working conditions were offered as
an accommodation for her relocation, which she accepted.” C.R. at 103. Claimant
appealed to this Court.3

              Preliminarily, Section 402(b) of the Law states that an
              employee shall be ineligible for compensation for any
              week ‘[i]n which his unemployment is due to voluntarily
              leaving work without cause of a necessitous and
              compelling nature[.]’ 43 P.S. § 802(b). Accordingly, ‘[a]
              claimant seeking [UC] benefits bears the burden of
              establishing either that (1) his separation from
              employment was involuntary or (2) his separation was
              voluntary but he had cause of a necessitous or compelling
              nature that led him to discontinue the relationship.’
              Greenray Indus. v. Unemployment Comp. Bd. of Rev[.],
              135 A.3d 1140, 1143 (Pa. Cmwlth. 2016) (quoting
              Watkins v. Unemployment Comp. Bd. of Rev[.], 65 A.3d
              999, 1004 (Pa. Cmwlth. 2013)).


       3
          “‘Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether the findings of fact were unsupported
by substantial evidence.’ Miller v. Unemployment Comp. Bd. of Rev[.], 83 A.3d 484, 486 n.2 (Pa.
Cmwlth. 2014).” Talty v. Unemployment Comp. Bd. of Rev., 197 A.3d 842, 843 n.4 (Pa. Cmwlth.
2018).


                                               4
              This Court has ruled:
                     When making a determination of whether a
                     person voluntarily left his employment, we
                     must examine the totality of the facts
                     surrounding the cessation of employment.
                     An employee’s failure to take all necessary
                     and reasonable steps to preserve his
                     employment will result in a voluntary
                     termination of employment.
              Thiessen v. Unemployment Comp. Bd. of Rev[.], 178 A.3d
              255, 260 (Pa. Cmwlth. 2018) (emphasis added; citations
              omitted).

Spivey v. Unemployment Comp. Bd. of Rev., 235 A.3d 433, 436 (Pa. Cmwlth. 2020)
(original emphasis omitted; emphasis added).

              [An employee’s] burden [of establishing a necessitous or
              compelling reason for voluntarily terminating
              employment] may be met by showing that the
              circumstances at the time of the decision produced both a
              real and substantial pressure to leave the employment and
              that a reasonable person would have been similarly
              compelled under the same circumstances.

Leason v. Unemployment Comp. Bd. of Rev., 198 A.3d 509, 512 (Pa. Cmwlth. 2018).
              Claimant argues that she met her burden of proving a necessitous and
compelling cause for leaving her job. This Court disagrees. In Musguire v.
Unemployment Compensation Board of Review, 415 A.2d 708 (Pa. Cmwlth. 1980),
this Court held that a 3-hour, 60-mile daily commute did not constitute a necessitous
and compelling reason to terminate employment.4 Musguire was a truck driver
whose job required 10 to 12 hours of driving each day. He argued that an additional
3-hour daily commute to work and back would create a potential safety hazard. The
Musguire Court explained:


       4
         See also Kieley v. Unemployment Comp. Bd. of Rev., 471 A.2d 1345 (Pa. Cmwlth. 1984)
(50-mile drive to work from home was not a necessitous and compelling reason to quit).
                                             5
            Transportation inconveniences may provide a
            necessitous and compelling cause for leaving
            employment only where they are ‘so serious and
            unreasonable as to present a virtually insurmountable
            problem and the claimant must demonstrate that he or she
            took reasonable steps to remedy or overcome the
            transportation problems prior to severing the employment
            relationship.’ Lee v. Unemployment Comp[.] B[d.] of
            Rev[.], . . . 401 A.2d 12, 13 ([Pa. Cmwlth.] 1979)[.]

Musguire, 415 A.2d at 709 (emphasis added); see also Shaffer v. Unemployment
Comp. Bd. of Rev., 531 A.2d 533 (Pa. Cmwlth. 1987). The Musguire Court held that
the “claimant presented no specific or empirical evidence as to the impossibility of
solving the admittedly substantial commuting problem[]” and, thus, rejected
Musguire’s contention that he had a necessitous and compelling reason to terminate
his employment. Musguire, 415 A.2d at 709.
            Here, Claimant testified:

            I had a house fire which I’ve never experienced before. I
            asked for two weeks of personal time which I was granted.
            I didn’t realize how hard it would be to obtain housing for
            temporary month[-]to[-]month [sic] furnished, and I have
            four pets. So I was not prepared to come back to work
            after two weeks and I asked for a transfer to Franklin
            which I was granted. I worked there -- I was -- I was -- I
            just - my boss just said yes, they can use you. So I was not
            aware that I had to apply for the position which came about
            three to four weeks later. Because they needed to open my
            position in Erie[,] they wanted me to apply in Franklin
            full[-]time to free up my position in Erie. I was offered
            my job back in Erie but financially and physically to drive
            an hour and a half and then drive my daily route, [sic] not
            possible, just not possible. So I asked for an additional
            personal leave and I was not granted, [sic] that I had to
            resign or sign the position in Franklin. And if I did that I
            was not allowed to transfer to any other job that would
            come open for six months. I was told there would -- would
            [sic] be a position in the [h]ospice coming open in March
            but I couldn’t apply for it because I had to apply full-time
            for the [h]ome [h]ealth position that I was working where
            they needed me.
                                         6
C.R. at 68-69.
              Claimant further explained:

              I was backed up against the wall because they needed my
              position opened in Erie and they wanted me to take the
              position in Franklin full-time or resign. My thing [sic] was
              I didn’t want to take that position full-time. An opening
              was coming in March. I would have worked until March
              when a similar position in [h]ospice became available but
              I -- if I stayed in Franklin I would’ve had to apply for the
              position and not be transferred for six months.

C.R. at 72.
              On cross-examination Claimant admitted:

              [Employer’s counsel:] Isn’t [it] true that you secured
              housing in Franklin, PA? So now you are living there,
              right? So you are living in Franklin, PA?
              [Claimant:] That was -- that was temporarily until I could
              find something close to Erie but it’s very difficult to find
              housing within a few weeks for a month[-]to[-]month
              lease and furnished. I had no furniture and I had . . . pets
              so I -- and two weeks didn’t give me enough time to find
              housing.
              ....
              [Employer’s Counsel:] Okay, thank you. Isn’t [it] true that
              your employer gave you the option to either, you know,
              stay in the position in Franklin, PA or to return to your
              regular position?
              [Claimant:] Correct.

C.R. at 69-70.
              Although Claimant had several reasons for which she did not want to
commit to the Venango office, apart from claiming the commute would be too
lengthy, Claimant did not offer evidence to explain why she could not have returned
to her Erie position and driven 1 hour and 20 minutes to 1 hour and 30 minutes each


                                            7
way per day (a commute time less than the claimant’s in Musguire). In fact, had
Claimant been willing to do so, she could have applied in March for the open
position she desired. Had she obtained the position, her lengthy commute for the
Erie position would have only lasted approximately 3 months until she began the
new position. Moreover, beyond stating that as an owner of multiple dogs she had
difficulty finding temporary housing, Claimant did not describe her reasons for
concluding that the only acceptable temporary housing available was almost an hour
and a half from her job in Erie. Finally, Claimant did not explain why she could not
return to the Erie job while she looked for housing in Erie, to reduce the length of
time she would have to commute from Franklin.5
              Based on the totality of the circumstances, Claimant did not
demonstrate a necessitous and compelling reason to terminate her employment.
Claimant did not establish that the proposed daily commute to Erie from Franklin
was a “virtually insurmountable problem” and did not “demonstrate that . . . she took
reasonable steps to remedy or overcome the transportation problems prior to
severing the employment relationship.” Musguire, 415 A.2d at 709. Accordingly,
this Court is constrained to hold the UCBR properly concluded that Claimant
voluntarily terminated her employment without a necessitous and compelling
reason.
              For all of the above reasons, the UCBR’s decision is affirmed.




                                            _________________________________
                                            ANNE E. COVEY, Judge


       5
          Although Employer denied Claimant’s request for personal leave to look for housing in
Erie, there is nothing in the record demonstrating that Claimant was unable to search for housing
on her days off or online.
                                               8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Veronica Walker,                      :
                   Petitioner         :
                                      :
           v.                         :
                                      :
Unemployment Compensation Board       :
of Review,                            :   No. 587 C.D. 2020
               Respondent             :


                                 ORDER

           AND NOW, this 10th day of March, 2021, the Unemployment
Compensation Board of Review’s May 20, 2020 order is affirmed.



                                   _________________________________
                                   ANNE E. COVEY, Judge